DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
Claim Objections
Claims 9, 10, 11, 21, and 23 are objected to because of the following informalities: 
Claim 9, lines 2-3 and 4-5, “a first pair of complimentary gear features” and “a second pair of complimentary gear features” should be “the first set of gear features” and “the second set of gear features” respectively.
Claim 10, line 3, “an open configuration” and “a latched configuration” should be “the open configuration” and “the latched configuration” respectively.
Claim 11, lines 8 and 10, “a first configuration” and “a second configuration” should be “the first configuration” and “the second configuration” respectively.
Claim 21, lines 11 and 15, “a second configurated” and “a second configuration” should be “a second configuration” and “the second configuration” respectively.
Claim 23, line 2, “a latched configuration” should be “the latched configuration”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6685489 to Rubenstein et al. (Rubenstein), in view of US 2751639 to Oswald.
Regarding claim 1, Rubenstein discloses a latch (fig 2) transitionable between an open configuration (fig 7) and a latched configuration (fig 6), comprising: a receiver (140) including a first set of gear features (Rubenstein 158 and gear feature of intermediate gear discussed in col 4, lines 59-67), a first lobe (146), a second lobe (144), and a recess (recess between 144 and 146) defined by the first lobe and the second lobe, wherein: the first lobe engages an anchor point (168) that transitions between a first configuration (i.e., configuration of the anchor point relative to the recess; see fig 6) and a second configuration (i.e., configuration of the anchor point relative to the recess; see fig 7), wherein the first lobe engages the anchor point disposed within the recess and holds the anchor point in the first configuration as the latch transitions into the latched configuration (compare figures 6 & 7), the second lobe forcibly releases the anchor point from the recess as the latch transitions from the latched configuration to the open configuration such that 


	
Additionally, Oswald discloses that it is known in the art for a latch (see figs 2, 8, & 9) similar to that taught by Rubenstein to be used in a configuration in which an anchor point (45) of the latch is moved from a first configuration (see fig 8) to a second configuration (see fig 9 and col 4, lines 25-29) by a lobe (portion of 37 which includes 37c) of a receiver (37) of the latch when the latch transitions from a latched configuration (see fig 8) to an open configuration (see fig 9). The purpose for using the latch in such a configuration is to provide a “powerful opening action” and “ease of manual operation” (see col 1, lines 33-34) when relative movement between two structures is desired. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the latch disclosed by Rubenstein in a configuration in which the anchor point moves and the structure on which the latch is located remains fixed as taught by Oswald in order to achieve the known and expected result of providing relative movement between two structures which can be selectively latched together.
Regarding claim 3, Rubenstein (in view of Oswald) discloses the latch of claim 1, wherein: the handle is rotatably coupled to the torque member; and the torque member is rotatably coupled to the receiver such that an application of force on the lever in a first direction (Rubenstein 170) engages the anchor point within the recess and an application of force on the lever in a second direction (Rubenstein 176) opposite the first direction disengages the anchor point from the recess as the latch transitions from the latched configuration to the open configuration.
Regarding claim 4, Rubenstein (in view of Oswald) discloses the latch of claim 1, wherein the receiver, the torque member, and the handle convey a mechanical advantage such that a first force applied to the anchor point by the first lobe of the receiver is greater than a second force applied to the handle (Rubenstein col 4, lines 45-67).
Regarding claim 9, Rubenstein (in view of Oswald) discloses the latch of claim 1, wherein: the torque member is rotatably coupled to the receiver by a first pair of complimentary gear features (Rubenstein 158 and gear feature of intermediate gear discussed in col 4, lines 59-67) and the torque portion of the handle is rotatably coupled to the torque member by a second pair of complimentary gear features (Rubenstein 150 and gear feature of intermediate gear discussed in col 4, lines 59-67).
Regarding claim 21, Rubenstein (in view of Oswald) does not explicitly disclose a method for operating a latch as claimed. However, given the structure of the latch disclosed by Rubenstein (in view of Oswald) (per rejection of claims 1, 3, 4, and 9 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to operate the latch.

s 5-8, 11, 13-15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6685489 to Rubenstein et al. (Rubenstein), in view of US 2751639 to Oswald, and in further view of CH 238300 to Messmer et al. (Messmer).
Regarding claim 5, Rubenstein (in view of Oswald) discloses the latch of claim 1, wherein the recess is a first recess (see fig 2), but does not disclose the receiver defining a second recess or a lockout member having a pin engaging the second recess of the receiver when the latch is in the open configuration.

Messmer, however, discloses that it is known in the art for a latch (fig 1) having a receiver (3) which rotates into (see fig 1) and out of (see fig 2) engagement with an anchor point (21) to include a recess (11) and a lockout member (5) having a pin (12) engaging with the recess of the receiver when the latch is in an open configuration (see fig 2). The purpose for including the lockout member is to retain the receiver in an open position until the latch is aligned with the anchor point (see lines 6-13 on page 2 of the machine translation and figs 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Rubenstein with a lockout member as taught by Messmer in order to provide means for retaining the receiver in an open position until the latch is aligned with the anchor point.
Regarding claim 6, Rubenstein (in view of Oswald and Messmer) discloses the latch of claim 5, wherein the lockout member further includes a release lobe (portion of Messmer 5 which does not include 12) disengaging the pin from the receiver, the release lobe including a first portion (Messmer 14) aligned with the first recess (per combination), the first portion interfacing with the anchor point (see Messmer fig 1), the release lobe further including a 
Regarding claim 7, Rubenstein (in view of Oswald and Messmer) discloses the latch of claim 5, further comprising a spring coupled to the lockout member, the spring engaging the pin in the second recess of the receiver when the latch is in the open configuration (see line 21 on page 3 of the machine translation of Messmer).
Regarding claim 8, Rubenstein (in view of Oswald and Messmer) discloses the latch of claim 5, wherein: the receiver is a first receiver (see Rubenstein fig 4); and the latch further comprises: a second receiver (Rubenstein 142) defining a third recess (see Rubenstein fig 3) rotatably coupled to the torque member (via Rubenstein 154 and 140), the second receiver including a third lobe (146 on Rubenstein 142) releasably engaging the anchor point within the third recess of the second receiver (see Rubenstein fig 3), the first receiver and the second receiver are disposed along a common shaft (Rubenstein 154), and the first receiver and the second receiver are disposed on opposite sides of the lockout member (please note that given the combination of Rubenstein and  Messmer, it follows that at least a portion of the lockout member would be between the receivers given the disclosed configuration of the lockout member and receiver by Messmer [see Messmer fig 4]).
Regarding 11 is rejected as applied to claims 1 and 5 above, with Rubenstein (in view of Oswald and Messmer) further disclosing a first shaft (Rubenstein 154) for the receiver, a second shaft (per Rubenstein col 4, lines 59-67 and fig 2, it follows that the torque member would also have its own shaft) for the torque member, a third shaft (Rubenstein 162) for the handle, and a fourth shaft (Messmer 6) for the lockout member.
Claim 13 is rejected as applied to claim 4 above.
Claim 14 is rejected as applied to claim 6 above.
Claim 15 is rejected as applied to claim 9 above.
Regarding claim 22, Rubenstein (in view of Oswald and Messmer) does not explicitly disclose a method for operating a latch as claimed. However, given the structure of the latch disclosed by Rubenstein (in view of Oswald and Messmer) (per rejection of claims 5 and 6 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to operate the latch.
Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6685489 to Rubenstein et al. (Rubenstein), in view of US 2751639 to Oswald, and in further view of US 5721669 to Becker et al. (Becker).
Regarding claim 10, Rubenstein (in view of Oswald) discloses the latch of claim 1 but does not disclose a torsion spring coupled to the torque member and applying a bias force on the torque member biasing the latch towards an open configuration when not in a latched configuration.

Becker, however, discloses that it is known in the art for a latch (see fig 5) which includes a latch member (116) operated by a handle (248) via an intervening geared torque member (252) to comprise a torsion spring (282) coupled to the torque member which applies a bias force on the torque member which biases the latch towards an open configuration when not in a latched configuration (col 6, lines 55-57). The purpose for including the torsion spring is to prevent the latch from entering the latched configuration accidentally. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Rubenstein with a torsion spring 
Regarding claim 23, Rubenstein (in view of Oswald and Messmer) does not explicitly disclose a method for operating a latch as claimed. However, given the structure of the latch disclosed by Rubenstein (in view of Oswald and Messmer) (per rejection of claim 10 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to operate the latch.
Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that “Rubenstein and Oswald are improperly combined” due to it being “a central principle of Rubenstein that the “leverage mechanism 132” operates against a “securely fixed” - i.e., unmoving “anchor point””, the Examiner respectfully disagrees. Rubenstein teaches an anchor point that is fixed, but it is not to be taken as the only embodiment that Rubenstein embodies, but rather only one embodiment of many possible embodiments. Rubenstein does not teach exclusivity in the shown embodiment, and no modifications to the structure or operation of the latch of Rubenstein are necessary or suggested. The only difference between the latch of Rubenstein and Applicant’s claimed invention (per Applicant’s interpretation of the claim language) is which of two structures (one being attached to a latch and one being attached to an anchor point) stays still and which of the two structures moves. This is not a patentable distinction over the prior art and amounts simply to the way in which a latch whose structure is disclosed in prior art is used. In any case, such a use is also disclosed in the prior art. Please see the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675